Citation Nr: 1437348	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bacterial lung infection, status post right upper lobectomy ("respiratory disorder"), to include as due to in-service herbicide and/or asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal has since been transferred to the RO in Detroit, Michigan.

The Board observes that the Veteran submitted a statement in February 2009 disagreeing with the RO's decision to deny the claim for service connection for a respiratory disorder.  The Board construes this statement, which was filed within one year of the rating decision, as a timely filed notice of disagreement with the December 2008 rating decision, which has therefore yet to become final.  38 U.S.C.A. § 7105(b) (West 2002).  

In addition, during the pendency of the appeal, in a February 2011 rating decision, the Veteran was granted service connection for ulnar neuropathy, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case for the issue on appeal as the Board finds that additional development is required.  

The Veteran contends that he contracted tuberculosis while serving in Vietnam and the Philippines.  The Board notes that although the Veteran claims that he has tuberculosis, as discussed further below, the record shows that the Veteran's medical history does not definitively diagnosis tuberculosis.  The Veteran asserts that he took "short trips" to the Philippines, specifically Manila and Olongapo, and that he worked in close contact with the local population.  See March 2011 VA Form 9.  The Board observes that military personnel records show that the Veteran served in the U.S. Navy aboard the USS Ponchatoula and the USS Damato and served in Vietnam on the Binh Thuy U.S. Air Force base.  The record does not reflect any service in the Philippines.  Despite, evidence in the record that shows the Veteran was assigned to a U.S. Air Force base in Vietnam, a July 2008 National Personnel Records Center (NPRC) response reported that there were no records of exposure to herbicides.  

The law provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2013).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  As the record appears to reflect evidence of service in Vietnam, but the NPRC responded that the Veteran was not exposed to herbicides, the Board finds that the AOJ must verify the Veteran's service in Vietnam.  In addition, the AOJ must perform a search to verify the Veteran service in other locations, such as the Philippines.  

In statements submitted by the Veteran, he suggested that his exposure to herbicides and asbestos in Vietnam were related to his respiratory disorder.  See March 2008 VA Form 21-526 and July 2008 statement.  However, in subsequent statements, he said that was incorrect and that he never said his exposure to herbicides or asbestos contributed to his tuberculosis.  See March 2011 VA Form 9 and March 2014 Board hearing transcript.  On remand, the AOJ should obtain clarification from the Veteran regarding which theories of entitlement to service connection for his respiratory disorder he is asserting.  If the Veteran asserts that any exposure to herbicides and/or asbestos is related to his respiratory disorder, then the AOJ should perform the necessary development to verify any such exposure.  

The Board also finds that a new VA examination is warranted to determine the nature and likely etiology of any current respiratory disorder.  

VA treatment records reflect that the Veteran has had a history of respiratory problems since 1975.  In 1975, the Veteran had a pneumothorax from a presumed ruptured bulla.  See May 2008 VA treatment record.  The Veteran had a 40-year history of smoking one pack of cigarettes per day.  See March 2012 VA examination.  The Veteran had a history of shortness of breath and chronic obstructive pulmonary disease (COPD) since 1990.  See October 2008 VA examination.  

A June 2006 VA treatment record documents that the Veteran had been treated and hospitalized 10 days earlier for pneumonia symptoms, including cough, increased shortness of breath, high fever, and a body rash.  A chest x-ray showed bilateral infiltrates mostly on the right side multilobar with left-sided nodules.  The record reflects a differential diagnosis of pneumonia with bronchopneumonia versus granulomatous disease or neoplastic disease versus tuberculosis (TB).  

A January 2007 VA treatment record reflects that the Veteran underwent a bronchoscopy which was negative for malignancy and negative cultures for bacteria and acid-fast bacteria.  Following two years of symptoms of low grade fever, night sweats, weight loss, and mostly non-productive cough along with his history of smoking, the Veteran underwent a right upper lobectomy in February 2008, because there was a concern for lung cancer.  See March 2008 VA treatment record.  The Veteran was positive for acid-fast bacillus, which was noted as concerning for TB.  He was diagnosed with right upper lobe mycobacterial infection status post right upper lobectomy.  From February 2008 to February 2009, the Veteran received treatment for both atypical mycobacterial infection and TB since there was no culture proof of which organism was causing his lung mass.  See May 2008 and April 2009 statements of VA treating physician.  

The Veteran was afforded two VA examinations in October 2008 and March 2012 to determine the etiology of his respiratory disorder.  At an October 2008 VA examination, the VA examiner diagnosed the Veteran with inactive TB, which was noted to have had its onset in 2007, and COPD, which was noted to have had its onset in 1990 and to co-exist with his long history of smoking.  The October 2008 VA examiner did not opine on the etiology of either diagnosis.  At a March 2012 VA examination, the VA examiner found that the Veteran had a current diagnosis of COPD and opined that it was not caused by or a result of his military service based on his normal separation examination, his 40-year smoking history, and no evidence of herbicide or asbestos exposure in-service.  As previously discussed above, the RO did not properly develop the Veteran's claim as to whether he was exposed to herbicides or asbestos, therefore, the March 2012 VA examiner's conclusion is not based on a factually correct premise.  

In addition, the Board observes that the VA examiner did not note or discuss the Veteran's prior medical treatment for pneumonia, atypical mycobacterial infection or TB and whether any of those respiratory conditions were etiologically related to the Veteran's period of military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (to be considered adequate, a VA medical opinion must be based on the veteran's prior medical history).  

Finally, the Board finds that the Veteran has been variously treated for multiple respiratory conditions without a definitive diagnosis.  The Veteran contends that he has tuberculosis and that disease was contracted during active service.  The medical evidence does not definitively document that the Veteran ever had tuberculosis.  

Therefore, the Board concludes that on remand, the Veteran should be afforded a VA examination with a qualified physician who can determine the Veteran's current respiratory disorder taking into consideration his lay statements about the circumstances of his service and his prior relevant medical history for his respiratory conditions.  Then, the physician should opine as to the likely etiology of any current respiratory disorder.  

In addition, the Board observes that the Veteran submitted a September 2008 Social Security Administration (SSA) disability decision, which found that the Veteran was disabled as of September 30, 2007.  However, the record does not include a complete copy of that benefits claim, including the medical records associated with that decision.  Although the record does not indicate for what disability the Veteran was found to be disabled, the Board still finds that there may be additional medical records that may be relevant to the Veteran's claim for service connection for a respiratory disorder.  Therefore, on remand, the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact all appropriate records repositories, to include the NPRC, and request verification of the Veteran's service in Vietnam and the Philippines (including the cities of Manila and Olongapo).  All records requests and responses received must be documented in the claims file or virtual record and all pertinent follow-up should be undertaken.  

2.  The AOJ should request clarification from the Veteran regarding whether he asserts entitlement to service connection for a bacterial lung infection, status post right upper lobectomy, as due to herbicides and/or asbestos exposure.  

If the Veteran responds affirmatively, then the AOJ must perform the necessary steps to develop the claim accordingly.  

Note that the Veteran's military service personnel records show service aboard the USS Ponchatoula and USS Damato.  To the extent, the Veteran contends that he was exposed to asbestos which caused his respiratory disorder, the AOJ should request information as to whether the Veteran was exposed to asbestos while serving on active duty.  

3.  The AOJ should obtain any of the Veteran's outstanding treatment records for his respiratory disorders, to include TB and COPD, that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

4.  The AOJ should obtain copies of the Veteran's SSA benefits claim, as well as all associated medical records.  Once received, those records should be associated with the claims file or virtual record.  

5.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified physician to determine the nature and likely etiology of any current respiratory disorder.

The claims file, including a copy of this REMAND, must be made available to the physician for review.  

The physician is asked to respond to the following: 

a.  Does the Veteran have a current respiratory disorder?  If so, please identify each current diagnosis.  

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any respiratory disorder is related to any injury, disease or event during the Veteran's active duty service, to include any exposure to herbicides, including Agent Orange, and/or asbestos?  

In providing the requested opinion, the physician should consider and address the Veteran's prior medical treatment for respiratory conditions, including pneumonia, atypical mycobacterial infection, TB and COPD.  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

6.  Then, the AOJ should review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



